Citation Nr: 1003786	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a liver disorder 
for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1950 to 
September 1954.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The decision, in part, denied the 
appellant's claim of service connection for the cause of the 
Veteran's death.  A claim of service connection for a liver 
disorder for the purpose of accrued benefits is also on 
appeal.

In March 1998, the Board denied the cause of death claim.  
The appellant then filed an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In February 1999, 
the appellant's representative and VA General Counsel filed a 
joint motion for remand.  By a February 1999 order, the Court 
granted the joint motion and remanded the claim to the Board.  
After the Board, in part, remanded the claim for additional 
development in December 1999, it considered both claims in 
November 2002.  The Board denied both claims and the 
appellant appealed to the Court.  A joint motion for remand 
was filed by the parties to the appeal in January 2003.  The 
Court granted the joint motion in February 2003 and remanded 
the claims for further action.  In May 2004, the Board 
remanded the case.  After the case was returned to the Board, 
it denied both claims by a decision dated in November 2005 
and the appellant appealed to the Court.  In February 2008, 
the Court issued a memorandum decision whereby it vacated the 
Board's November 2005 decision and remanded the claims to the 
Board for further action.  

In June 2009, the Board requested an independent medical 
expert opinion in connection with the claims.  The requested 
opinion was produced in September 2009.  In October 2009, the 
appellant was provided a copy of the opinion and she was 
notified that she may submit additional evidence or argument 
in compliance with 38 C.F.R. § 20.903 (2009).  The 
appellant's representative submitted additional argument in 
response to the independent medical expert opinion in 
December 2009.  Because no additional evidence was submitted 
that would necessitate review by the agency of original 
jurisdiction, the Board will consider the claims on appeal.


FINDINGS OF FACT

1.  The Veteran died on November [redacted], 1995; according to his 
death certificate, his death was the result of sepsis due to, 
or a consequence of, multi-organ failure.

2.  At the time of the Veteran's death, service connection 
was in effect for sinusitis and tonsillectomy residuals.

3.  At the time of his death, the Veteran's claim of service 
connection for a liver disorder was pending.

4.  The Veteran's liver disorder was not attributable to his 
active military service.

5.  The disease process leading to the Veteran's death was 
not attributable to his active military service or to 
service-connected disability.

6.  A service-connected disability was not the principal or 
contributory cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.312 (2009).

2.  The appellant is not entitled to accrued benefits for 
service connection for a liver disorder.  38 U.S.C.A. 
§§ 1101, 1112, 5107, 5121 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2009).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The appellant's claims were filed prior to the enactment of 
the VCAA.  Additionally, the RO initially adjudicated the 
claims prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the Court has held 
that, in cases such as this one, the appellant has the right 
to subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in appellate status 
at the Court.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims on appeal has been accomplished.  
The January 2003 joint motion indicated that the VCAA 
notification requirements had not been met at the time of the 
November 2002 Board decision.  Pursuant to the Board's May 
2004 remand, and in compliance with the January 2003 joint 
remand, the appellant was sent a proper VCAA letter in 
September 2004.  The appellant and her representative were 
notified of the information and evidence needed to 
substantiate the appellant's claims.  The notice referred to 
cause of death claims and claims for accrued benefits.  
Notably, the notice letter asked the appellant to submit 
medical evidence to establish that the onset of the Veteran's 
liver disorder was likely during military service and to 
establish that the Veteran's death was related to a service-
connected disability or otherwise related to military 
service.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In 
any case, the appellant's representative has expressed actual 
knowledge of what is necessary to substantiate the claims-
both in the form of arguments submitted to the Board and in 
briefs filed at the Court.

The Board also finds that the September 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The lack of this type of notification 
was the primary deficiency identified by the January 2003 
joint motion for remand.  In the September 2004 VCAA letter, 
the appellant was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  After the complete VCAA 
notice was provided, the claims were properly re-adjudicated 
in December 2004.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Consequently, a remand of the two 
issues on appeal for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Salem, Virginia.  Records from multiple private treatment 
providers identified by the appellant have also been obtained 
or were already associated with the claims file at the time 
of the Veteran's death.  Those records include the Veteran's 
terminal treatment records from the University of Virginia 
Medical Center (UVMC).  Additionally, the appellant was 
afforded a hearing before the RO in April 1997, the 
transcript of which is of record.  A RO hearing transcript, 
dated in April 1993, includes testimony from the Veteran 
regarding his liver disorder.

In July 2002, a VA medical opinion was requested in 
connection with the appellant's claim of service connection 
for the cause of the Veteran's death.  In its February 2008 
decision, the Court found the July 2002 opinion to be 
inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  As noted in the introduction, the Board requested an 
independent medical expert opinion after the case was 
remanded by the Court.  An expert opinion report was produced 
in September 2009 and a copy was forwarded to the appellant 
and her representative.  The report contains sufficient 
evidence regarding the identity and origin of the Veteran's 
liver disorder and whether the disorder or the Veteran's 
death is attributable to his military service.  Thus, VA has 
properly assisted the Veteran in obtaining any relevant 
evidence.  No reasonable possibility exists that further 
assistance would aid in substantiating the cause of death 
claim.  See 38 U.S.C.A. § 5103(a); see also Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008).

II. Analysis

A. Cause of Death

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  A surviving spouse 
of a qualifying veteran who died as a result of a service-
connected disability is entitled to receive dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were debilitating effects and general impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on 
November [redacted], 1995, at UVMC.  The immediate cause of death was 
listed as sepsis that was due to (or a consequence of) multi-
organ failure.  No other immediate cause, underlying cause, 
or significant condition contributing to death was listed on 
the death certificate.

At the time of his death, the Veteran was service connected 
for sinusitis and tonsillectomy residuals.  The record is 
devoid of evidence suggesting that either service-connected 
disability was in any way related to the Veteran's death.  In 
fact, the evidence strongly suggests that sinusitis and 
tonsillectomy residuals had nothing to do with the Veteran's 
death, as his death certificate indicates that his death was 
found to be due to sepsis as a consequence of multi-organ 
failure.

The appellant contends that the Veteran's death is 
nevertheless attributable to his active military service and 
that service connection should be granted for the cause of 
his death.  She primarily asserts that the Veteran had a 
liver disorder that caused the disease process that lead to 
his death.  In turn, the appellant maintains that the liver 
disorder had its onset during the Veteran's military service 
or is otherwise attributable to his military service.

A review of the Veteran's service treatment records does not 
reveal treatment for, or a diagnosis concerning, sepsis or an 
organ failure.  Additionally, the service records do not 
refer to the liver or contain a documented diagnosis of liver 
disorder.  A sick call treatment record lists multiple sick 
call entries dated from February 1952 to February 1953.  
During this time period, the Veteran complained of headaches, 
sinusitis, ear aches, upset stomach, a venereal disease, 
gastritis, plantar warts, the common cold, and a sore neck.  
He was returned to duty in each instance.  The Veteran's 
separation examination was conducted in September 1954.  The 
report made note of abnormalities involving the Veteran's 
tonsils, identifying body marks, visual acuity, and a 
pilondial cystectomy.  The abdomen portion of the examination 
was indicated as normal as were the portions pertaining to a 
urinalysis and blood test.

The post-service medical evidence tends to show that the 
Veteran's death was, in part, the result of a progressive 
liver disorder.  The evidence indicates that the Veteran's 
medical condition was of a complex nature and there is 
varying opinion regarding the specific diagnosis of the 
Veteran's liver disorder as well as its etiology.

In August 1993, the Veteran and the appellant testified at a 
hearing before the RO in connection with a claim of service 
connection for a liver disorder.  They both stated that they 
were not aware of the Veteran's liver problems until 1987.  
However, the Veteran and the appellant testified that the 
Veteran experienced symptoms of stomach problems, vomiting, 
and diarrhea ever since he got out of military service.  The 
appellant submitted an internet article from the American 
Liver Foundation that indicates that abdominal pain, nausea 
and vomiting, and problems with stools can be signs and 
symptoms of liver disease.  Additionally, the information 
reflects that hepatitis can go undiagnosed because symptoms 
can be mistaken for the flu.  At the August 1993 hearing, the 
Veteran did not point to any one incident in service that he 
believed resulted in a liver disorder.  Instead, he believed 
that he was exposed to radiation during service.  
Additionally, he stated he was exposed to chemicals during 
employment after service.  In April 1997, the appellant 
testified before the RO in connection with her claim.  She 
reiterated that the Veteran experienced symptoms of nausea 
and vomiting since his time in military service.  The 
appellant indicated that the Veteran was regularly seen for 
ulcers after service but he did not actually have ulcers.  
She stated that the liver problems were first identified in 
1987.  The appellant was not sure if the Veteran was exposed 
to radiation during service, but instead thought he was 
exposed to chemicals in the performance of his duties.

A review of the Veteran's post-service medical records 
reveals that he was treated within one year after his 
discharge from military service at the Johnston Memorial 
Clinic.  The treatment in 1955 was for an inflamed right 
submaxillary gland that was then removed.  Significantly, 
with respect to the gastrointestinal system, it was noted 
that the Veteran had no gas, indigestion, nausea, vomiting, 
diarrhea, constipation, jaundice, melena, or hemorrhoids.  On 
examination of the abdomen, there was no tenderness or 
rigidity.  This evidence is in contrast to the testimony of 
the Veteran and the appellant that the Veteran experienced 
symptoms of abdominal pain, nausea, vomiting, and diarrhea 
ever since military service.  The only reference to the 
Veteran's military service in the Johnston Memorial records 
is to his problems with his tonsils and a pilondial cyst.

A private treatment record, dated in November 1959, indicates 
that the Veteran was treated for symptoms of acute peptic 
ulcer.  Notably, the symptoms had a two week history.  In 
December 1959, it was noted that the Veteran's stomach was 
doing very well.  An April 1961 entry documented acute upper 
stomach pain and vomiting after a breakfast of sausage and 
orange juice.  No diagnosis was made.  

Records from Lee Memorial Hospital document that the Veteran 
was treated for multiple contusions and abrasions, as well as 
a fractured nasal bone after an accident in May 1963.  In 
October 1963, he was diagnosed with appendicitis and his 
appendix was removed.

In February 1970, the Veteran was seen at Smyth County 
Community Hospital with complaints of abdominal pain and 
vomiting.  It was noted that he had a similar spell six weeks 
earlier.  The Veteran's previous appendix problems were noted 
and it was reported that he had made a good recovery.  
Examination and testing substantiated diagnoses of 
cholecystitis and cholelithiasis with acute colic.  The 
Veteran's abdomen was tender and rigid in the right upper 
quadrant and the liver was not enlarged.  He deferred 
recommended surgery.  In March 1970, the Veteran underwent 
surgery to remove his gallbladder at Smyth County.  Chronic 
cholecystitis with cholelithiasis was the diagnosis.  An 
examination of the abdomen at that time revealed no enlarged 
organs.  The Smyth County records do not reference any 
diagnosis of a liver disorder or the Veteran's military 
service.

Records from Wythe County Community Hospital document that 
the Veteran was hospitalized with chest pain for several days 
in August 1978.  An abdominal examination was essentially 
negative.  Two surgical scars were noted in the abdominal 
area and as was a history of appendix and gallbladder 
surgery.  A barium enema did reveal a small hiatal hernia.  
No reference was made to a liver disorder or the Veteran's 
military service.  Follow-up records through February 1980 
did not reflect that the Veteran had a liver disorder.  In 
July 1979, it was noted that the Veteran generally felt well 
and had no medical problems except arthritis of the shoulder.  
Gastrointestinal and abdomen examinations were negative.  

In September 1987, the Veteran was hospitalized at Roanoke 
Memorial Hospital for several days with an acute onset of 
persistent nausea and vomiting without abdominal or chest 
pain.  The Veteran reported that the symptoms were similar to 
his gallstone problems from 1971 but there was abdominal pain 
at that time.  It was noted that the Veteran had maintained 
an elevated alkaline phosphatase (ALP) since 1971.  In 
response to the Veteran's condition, a CT scan of the abdomen 
and a gastrointestinal series were administered.  They were 
both negative.  There was a strong suspicion of a bile duct 
stone given the elevated ALP.  An abdominal examination was 
essentially normal with no organ enlargement, tenderness, or 
mass.  Laboratory work showed elevated ALP.  An endoscopic 
retrograde cholangiopancreatography (ERCP) showed normal 
results including a normal common bile duct without a stone.  
A liver biopsy was performed and a pathology report showed a 
subtle portal to portal bridging fibrosis of the liver with 
an unclear etiology.  The report indicated that there was no 
evidence at that time of alcoholic hepatitis, primary biliary 
cirrhosis (PBC), or progression to cirrhosis. 

Later in September 1987, a Dr. A.V.B. wrote the Veteran and 
informed him of the biopsy results.  According to Dr. A.V.B., 
the Veteran's severe nausea and vomiting that he suffered at 
the end of August 1987 was the result of an inflammatory 
liver condition.  A recurrence of the Veteran's gallbladder 
problem was eliminated as a result of the ERCP.  Dr. A.V.B. 
stated that there was evidence that the Veteran had a prior 
hepatitis.  The mild degree of scarring was indicative of a 
previous viral hepatitis or a chemical hepatitis.  Dr. A.V.B. 
stated that the most likely explanation was that the Veteran 
had a viral infection of the liver that was able to heal.  
The assumption was that the Veteran did not have any 
significant drug or chemical exposure.  In a letter to a 
colleague, Dr. A.V.B. stated that the liver biopsy report was 
puzzling as there was an unusual pattern of portal to portal 
tract bridging fibrosis with no evidence of hepatocellular 
necrosis, cirrhosis, alcoholic liver disease, or auto-immune 
liver disease.  According to Dr. A.V.B., such a situation can 
arise in viral hepatitis or in toxic hepatitis where an 
individual can be exposed to an agent such as carbon 
tetrachloride or either which can produce hepatocellular 
necrosis.  In view of the biopsy, Dr. A.V.B. did not feel 
that the Veteran had an ongoing chronic hepatitis.  Dr. 
A.V.B. did not comment on the onset of the hepatitis or refer 
to the Veteran's military service.  

In April 1990, the Veteran had a worker's compensation claim 
denied by the Industrial Commission of Virginia.  The Veteran 
contended that he developed hepatitis secondary to chemical 
exposure while working at a manufacturing plant since 1963.  
Medical records associated with the claim included records 
from the 1970s and 1980s that have previously been discussed.  
Additionally, a May 1989 letter from a Dr. J.J.M. indicated 
that the Veteran was permanently disabled as a result of 
hepatic injury.  Dr. J.J.M. stated that the Veteran's chronic 
active hepatitis had been chemically induced.  In another May 
1989 letter, Dr. J.J.M. explicitly stated that he felt that 
the Veteran's liver enzyme abnormality was secondary to 
exposure to substances that he came in contact with at work.  
The opinion repeated a finding that Dr. J.J.M. had made in 
August 1988 when he stated that exposure at work caused liver 
function tests to be elevated.

Treatment records dating from 1981 show that Dr. J.J.M. had 
been treating the Veteran for elevated ALP and liver function 
tests.  In March 1981, the Veteran related his medical 
history to Dr. J.J.M.  He reported several problems, 
including a history of arthritis, elevated cholesterol, 
syncope, and a hiatal hernia.  The Veteran's previous 
surgeries involving the pilondial cyst, tonsils, submaxillary 
gland, appendix, and gallbladder were all noted.  Despite the 
extensive medical history, there was significantly no 
reference to experiencing abdominal pain, nausea, vomiting, 
or diarrhea to which the Veteran and the appellant would 
later testify.  A September 1983 nuclear cholangiogram was 
normal.  The liver was normal in size, shape, and position.  
A September 1983 CT scan of the retroperitoneum also showed a 
normal sized liver.  A liver scan was also administered in 
September 1983.  It revealed a size and configuration of the 
liver that appeared to be within normal limits.  In 
February 1986, a CT scan of the abdomen was normal and showed 
a liver of normal appearance.  

Records associated with the worker's compensation claim also 
included a July 1988 letter from M.C.R. who was a consultant 
in industrial hygiene.  M.C.R. did not think that any of the 
chemicals that the Veteran came in contact with at his work 
resulted in the Veteran's toxic-type liver inflammation.   In 
an October 1988 letter, toxicologist Dr. R.G.M. related 
Dr. A.V.B.'s reports from 1987 and found that the Veteran's 
elevated liver enzymes in 1988 had not resulted from chemical 
exposure.  A February 1990 letter from gastroenterologists 
Drs. L.D.B. and E.C.W. indicated that the Veteran possibly 
could have PBC.  An April 1990 letter from Dr. D.A.H. at UVMC 
indicates that there was a conflict of whether the Veteran 
had chronic hepatitis of viral origin.  Dr. D.A.H. noted that 
hepatitis A and B had been ruled out.  He thought that ruling 
out hepatitis C would be helpful once the test came on the 
market.  In July 1990, Dr. D.A.H. obtained a report testing 
for the hepatitis C virus that was negative.  He thought this 
strengthened the case that the Veteran's liver problem was 
caused or exacerbated by chemical exposure.  

In April 1990, Dr. D.J.P. from Charlottesville 
Gastroenterology Associates produced a letter in connection 
with the worker's compensation claim.  Dr. D.J.P. related the 
Veteran's onset of acute symptoms of nausea and vomiting in 
1987 and the resultant testing that showed a chronic active 
hepatitis.  Dr. D.J.P. also noted the Veteran's history of 
treatment with Dr. J.J.M. since 1981 and the elevated liver 
function tests as well as the 1971 gallbladder surgery.  
Present complaints of weakness, loss of appetite, nausea, 
weight loss, and back pain near the liver were noted.  Dr. 
D.J.P. stated that recent laboratory records from UVMC showed 
continued elevated ALP and markedly elevated anti-
mitochondrial antibody.  Based on this evidence, Dr. D.J.P. 
gave the opinion that the Veteran's most likely diagnosis was 
PBC.  He believed the accuracy of the diagnosis was between 
80 to 95 percent based on the abnormal liver function studies 
dating from 1981.  Dr. D.J.P. thought the Veteran's 
circumstances would be unusual for chemically-induced 
hepatitis.  According to Dr. D.J.P., who cited to medical 
literature, PBC is an autoimmune disease with a distinct 
genetic predisposition.  Dr. D.J.P. stated that like many 
liver diseases and disorders, the etiology of PBC is unknown 
and there have been no proven hypotheses to explain the 
etiology.  He also stated that while the liver biopsy was not 
pathognomonic of PBC, the histologic findings of chronic 
active hepatitis are commonly seen in the disease.  Of the 
many causes of abnormal liver conditions besides PBC, Dr. 
D.J.P. felt that it might be possible that he had a viral 
hepatitis, namely non-A, non-B.  Dr. D.J.P. noted, that 
unfortunately there was no serum marker available at that 
time for commercial use.  Significantly, none of the 
physicians who commented on the Veteran's liver disorder in 
connection with his worker's compensation claim indicated 
that the disorder had its onset during his military service 
or even discussed his military service in any detail.

Dr. J.J.M. issued a letter in September 1992 by which he 
discussed the Veteran's liver problems.  Dr. J.J.M. noted 
that he had followed the Veteran for elevated liver function 
studies since 1981 and that elevated levels were seen as 
early as 1971.  Interestingly, Dr. J.J.M. stated 
unequivocally that the Veteran did not have a type of 
infectious hepatitis and that his hepatitis A, B, and C tests 
were all negative.  According to Dr. J.J.M., it was felt that 
the Veteran had PBC that was aggravated by some type of toxic 
exposure.  Dr. J.J.M. felt that radiation exposure could have 
been an etiology.  He reiterated in the letter that there was 
a possibility that the Veteran's liver problems may possibly 
be related to exposure to radiation during his military 
service.  Dr. J.J.M. did not refer to the etiology of 
chemical exposure that he suggested in the course of the 
worker's compensation claim.

In support of his service connection claim, the Veteran 
submitted a January 1994 letter from Dr. M.S., a 
Gastroenterology Fellow at the Salem VAMC.  Dr. M.S. stated 
that the Veteran suffered a viral-like syndrome while in 
Korea with nausea, vomiting, and right upper quadrant pain.  
According to Dr. M.S., the Veteran continued to have right 
upper quadrant discomfort with lethargy and the complaints 
were essentially ignored until they were documented in 1958-
59 as peptic ulcer symptoms.  Dr. M.S. stated that liver 
function studies were first done in 1974 and they showed 
significant derangement.  Studies in 1978 showed the same 
derangement.  Dr. M.S. stated that the Veteran was evaluated 
with a liver biopsy in 1987 that showed evidence of early 
cirrhosis.  The final assessment was that of post-necrotic 
cirrhosis and the Veteran did not have risk factors for 
cirrhosis.  Dr. M.S. stated that the most common cause of 
this condition is hepatitis B and, essentially what happened, 
was the Veteran picked up a burnt out hepatitis in Korea that 
then had a complete loss of all serum markers.  Dr. M.S. 
stated that the case was discussed at the University of 
Virginia Belly Boards Symposium and they corroborated the 
assessment.

A May 1994 letter is of record from Dr. J.T.D. of the 
Jefferson Surgical Clinic.  Dr. J.T.D. refers to the 
Veteran's large veins in his stomach and his liver problem 
that occurred in Korea.  No further relevant information was 
provided.  From 1992 to 1995, the Veteran was treated at the 
Salem VAMC for gastrointestinal problems.  The Veteran 
reported that he had a history of liver problems secondary to 
Agent Orange or chemical exposure during the Korean War.  A 
December 1993 ultrasound of the liver revealed no 
abnormality.  

When the Veteran was seen at Roanoke Memorial by Dr. A.V.B. 
in June 1995, an esophagogastroduodenoscopy with biopsies was 
performed.  Dr. A.V.B. noted the Veteran's evaluation from 
1987.  The findings included progressive fibrosis hepatitis 
with possible development of cirrhosis.  Dr. A.V.B. stated 
that this was not histologically apparent on the biopsy from 
1987.  A hepatitis screen in June 1995 was negative for the 
hepatitis A, B, or C virus.  In July 1995, no cirrhosis was 
detected when a spleen scan was administered.

In August 1995, Dr. A.V.B. wrote Dr. J.J.M. and explained the 
Veteran's condition.  Dr. A.V.B. noted the medical history 
relating to the 1971 cholecystectomy, the liver testing in 
1987, and the recent testing from 1995.  Dr. A.V.B. concluded 
that the totality of the data, including negative hepatitis 
A, B, and, C studies suggested that the Veteran had not 
developed cirrhosis or significant total portal hypertension.  
Dr. A.V.B. thought that the Veteran may have developed 
splenic vein thrombosis.  The only way that Dr. A.V.B. could 
be certain that the Veteran did not have hepatic fibrosis was 
to perform a repeat liver biopsy.  

A November 1995 discharge summary from UVMC relates the 
Veteran's final month of hospitalization.  He was transferred 
to that facility from Roanoke Memorial in October 1995.  The 
summary pertains to the multi-organ failure and sepsis and 
does not specifically address any liver disorder or its 
etiology.  There was no reference to the Veteran's military 
service.

Subsequent to the Veteran's death, Dr. J.J.M. provided 
letters in support of the appellant's claim.  In May 1998, 
Dr. J.J.M. stated that the Veteran died in November 1995 of 
overwhelming complications of multi-organ failure related 
primarily to liver failure.  Dr. J.J.M noted that the Veteran 
had a history of elevated ALP dating back to the gallbladder 
removal in 1971 and that he had been followed by Dr. J.J.M. 
since 1981 with progressive liver abnormalities.  Dr. J.J.M. 
stated that multiple evaluations from multiple examiners 
revealed cryptogenic-cirrhosis.  According to Dr. J.J.M., it 
was felt that the Veteran's liver problems began at the time 
that he was in service.  Dr. J.J.M. did not provide any 
further information at that time as to why it was felt that 
the liver problems began in service and he did not comment on 
his previous opinions regarding an etiology of work-related 
chemical exposure or the possibility of radiation exposure.

In July 2002, the claims file was forwarded to a VA physician 
to review so that a medical opinion could be provided in 
connection with the appellant's cause of death claim.  The 
physician stated that it is not possible to determine when 
the Veteran's liver disease began, but also that there is no 
relationship between the Veteran's liver disease and his 
service medical problems or his death.  In its February 2003 
decision, the Court found the July 2002 opinion to be 
inadequate because the physician contradicted himself and 
because he did not consider the testimony presented by the 
Veteran and the appellant regarding the Veteran's symptoms of 
abdominal pain, nausea, vomiting, and diarrhea that he 
experienced since his military service.  Because the July 
2002 opinion is inadequate for adjudicating the claim, the 
Board will not discuss it further.

In August 2005, Dr. J.J.M. submitted another letter to the 
appellant's representative to support the claim.  Dr. J.J.M. 
stated that he reviewed his records as well as other records 
from VA, Roanoke Memorial, and Dr. A.V.B.  A review of those 
records convinced Dr. J.J.M. that the Veteran developed 
hepatitis while in service that was previously misdiagnosed 
as acute peptic ulcer disease.  Due to the hepatitis, the 
Veteran developed cirrhosis of the liver that resulted in his 
death.  Dr. J.J.M. pointed to the November 1959 treatment for 
peptic ulcer with Belbarbitol and subsequent treatment with 
Belbarb for stomach pain in December 1959 and April 1961.  
Dr. J.J.M. erroneously indicated that this treatment occurred 
during the Veteran's military service.  A review of the 
records pertaining to the removal of the Veteran's 
gallbladder convinced Dr. J.J.M. that peptic ulcer disease 
was not the correct diagnosis.  Dr. J.J.M. noted that he 
began treating the Veteran in 1981 and that elevated ALP and 
liver enzymes were present from that time.  After reviewing 
the medical evidence pertaining to the liver biopsy from 1987 
and the evidence produced shortly prior to the Veteran's 
death, Dr. J.J.M. summarized that the Veteran developed 
hepatitis while in the service that was manifested by nausea, 
abdominal pain, and low grade temperature.  The symptoms were 
misdiagnosed as peptic ulcer disease and the Veteran 
continued to have abdominal pain until his death.  Dr. J.J.M. 
stated that the negative hepatitis A, B, and C tests do not 
rule out that the Veteran had hepatitis because, by the time 
they took place, the serum markers had been lost or burned 
out.  Notably, Dr. J.J.M. stated that the Veteran's medical 
records from service document that he suffered a viral like 
syndrome with nausea, vomiting, and abdominal pain with a low 
grade fever.  He reiterated that the Veteran did not have 
peptic ulcer disease and did indeed have a viral hepatitis in 
1959 that was undiagnosed and led to chronic hepatitis, 
cirrhosis, and death.

Later in August 2005, Dr. J.J.M. submitted an addendum to his 
letter.  He recognized that he had mistakenly considered the 
Veteran to be in military service in 1959 because some post-
service records had been included with the military records.  
Dr. J.J.M. indicated that the Veteran's service records in 
fact substantiate his conclusion that the Veteran developed 
viral hepatitis while he was in the service.  He stated that 
the noted symptoms and diagnoses of gastritis, sinusitis, 
upset stomach, and a cold are compatible with viral 
hepatitis.  He also stated that the Veteran's continued 
symptoms of abdominal pain, bloating, and low grade fever are 
also compatible with a viral hepatitis.

In June 2009, the Board requested an independent medical 
expert opinion pursuant to 38 C.F.R. § 20.901(d) (2009).  
This was so because, in the judgment of the Board, additional 
medical opinion was warranted by the medical complexity 
involved in the appeal.  In September 2009, an opinion report 
was provided by Dr. D.R., the Acting Chief of the Section of 
Gastroenterology at the Louisiana State University of 
Medicine.  He is a board-certified internist and 
gastroenterologist.  Dr. D.R. was presented with a summary of 
the evidence and the claims file for review.  He was asked to 
answer the following questions:  (1) Is it at least as likely 
as not (i.e., is it 50 percent or more probable) that the 
Veteran's liver disorder had its onset during military 
service or can otherwise be attributed thereto?; (2) If it is 
at least as likely as not that the Veteran's liver disorder 
had its onset in service, or can otherwise be attributed to 
military service, is it at least as likely as not that the 
liver disorder caused or contributed to the Veteran's death?; 
and (3) If it is unlikely that a service-related liver 
disorder caused or contributed to the Veteran's death, can 
his death otherwise be attributed to military service?  In 
order to procure an adequate medical opinion, the Board asked 
Dr. D.R. to take into account the statements from the Veteran 
and the appellant with respect to symptoms they have 
described, together with all of the other evidence of record.

In response to the first question, Dr. D.R. stated that the 
etiology of the Veteran's liver disease must be determined in 
order to determine the most likely time of onset of the liver 
disorder.  Dr. D.R. noted that there are multiple medical 
opinions regarding the cause of the Veteran's liver disease 
found in the medical record and reviewed testimony.  Proposed 
diseases include viral hepatitis, toxic hepatitis, primary 
biliary cirrhosis (PBC), and primary sclerosing cholangitis 
(PSC).  Dr. D.R. conceded that it is difficult to provide a 
definitive diagnosis from the available record.  However, he 
found that the results of the Veteran's extensive evaluation 
are compelling for a diagnosis of PBC while specific testing 
was negative for chronic viral hepatitis, PSC, 
hemochromatosis, and Wilson's disease.  Dr. D.R. stated that 
PBC is a chronic disease that causes the bile ducts in the 
liver to become injured resulting in cholestasis and slow 
progression to cirrhosis over 15 to 20 years.  According to 
Dr. D.R., the onset of PBC occurs after age 30 in the vast 
majority of patients and the cause of the disease is unknown 
but it is generally regarded as an autoimmune disorder.  Dr. 
D.R. stated that a diagnosis of PBC is established by liver 
biochemical test results consistent with chronic cholestasis 
plus the presence of serum anti-mitochondrial antibody (AMA).  
Dr. D.R. cited to medical literature when he stated that 
liver biopsy may help confirm the diagnosis but the other 
findings are definitive in the opinion of many experts.  

Dr. D.R. noted that the laboratory findings demonstrated that 
the Veteran had elevated ALP followed by a progressive rise 
in bilirubin over years which is typical for chronic 
cholestatic injury.  Dr. D.R. pointed to evidence from 
February 1990 that showed the Veteran to be grossly positive 
for AMA which is now known to be 95 percent specific for PBC.  
According to Dr. D.R., all available evidence is consistent 
with a diagnosis of PBC.  Dr. D.R. stated that, although 
chronic viral hepatitis and toxic hepatitis are possible 
causes for chronic progressive liver disease, they are 
unlikely in the Veteran's case and no specific evidence to 
support either of these diagnoses is found in the medical 
record.  Dr. D.R. stated that the current understanding of 
the age of onset of PBC combined with the likelihood of PBC 
as a diagnosis, and lack of evidence of chronic viral 
hepatitis (namely hepatitis B or C) or of any specific toxic 
exposure, leads him to the conclusion that it is less than 50 
percent probable that the Veteran's liver disorder had its 
onset during military service or can otherwise be attributed 
thereto.  In view of Dr. D.R.'s opinion regarding the first 
question, he stated that it is less than 50 percent probable 
that the Veteran's liver disorder had its onset during 
military service or can otherwise be attributed thereto in 
response to question number two.  In response to question 
number three, Dr. D.R. stated that he cannot find any 
evidence that the Veteran's death can be attributed to 
military service because his death is attributed to 
progressive liver disease which likely began after his 
military service was completed and cannot be otherwise 
attributed thereto.

In consideration of the evidence of record, the Board finds 
that the disease process leading to the Veteran's death was 
not attributable to a disability for which the Veteran had 
been granted service connection during his life.  
Additionally, the Board finds that a liver disorder resulted 
in the disease process (sepsis and multi-organ failure) 
leading to his death.  In this regard, the Board finds that 
the Veteran's liver disorder was likely PBC and that it was 
not attributable to his active military service.  Thus, the 
disease process leading to the Veteran's death was not 
attributable to his active military service or to service-
connected disability.

The Board finds the September 2009 independent medical expert 
opinion to be the most probative opinion regarding the 
important aspects of the claim.  Dr. D.R. had access to the 
claims file and considered the medical evidence and testimony 
contained therein.  He provided a persuasive opinion that has 
support in the record.  Taking into account the varying 
medical diagnoses, opinions, examinations, and laboratory 
results concerning the Veteran's liver disorder, Dr. D.R. 
found that the most likely diagnosis was PBC.  Additionally, 
in view of the current understanding of the onset of PBC, Dr. 
D.R. found it less than 50 percent probable that the 
Veteran's PBC had its onset during his military service.  
Given Dr. D.R.'s statements regarding the age of onset of PBC 
in most people (after 30 years of age) and the 15 to 20 year 
progression to cirrhosis, the implication is that PBC would 
not have had its onset as early as the time period that the 
Veteran was in military service.  PBC or any other type of 
cirrhosis was not identified within 15 to 20 years of his 
military service and he was in service when he was under 30 
years of age.

The appellant's representative asserts that Dr. D.R.'s 
opinion is not probative because he ignored the evidence 
regarding hepatitis and did not comment on the significance 
of the testimony and statements of the Veteran and the 
appellant regarding the symptoms that were experienced in and 
since military service.  On the contrary, the Board considers 
the September 2009 expert opinion to have great probative 
value.  Dr. D.R. acknowledged that the proposed diseases 
included viral hepatitis.  In view of the rest of the report, 
Dr. D.R. rejected hepatitis as a diagnosis and persuasively 
explained why he thought PBC was likely the correct diagnosis 
based on laboratory results that were over 95 percent 
specific to PBC.  Although some of the medical experts have 
provided a diagnosis of viral hepatitis, this expert provided 
a more definitive and persuasive diagnosis of PBC.  Moreover, 
Dr. D.R. stated that he reviewed the medical records and the 
appellate testimony.  The Board takes Dr. D.R.'s statement at 
face value that he reviewed the information regarding the 
symptoms that the Veteran experienced according to the 
testimony and statements of the Veteran and the appellant.  
The Board presumes that if Dr. D.R. had found that 
information compelling when forming his opinion he 
would have discussed its importance.  This is so with respect 
to all the evidence and information that Dr. D.R. did not 
explicitly note.  Dr. D.R.'s report listed evidence of record 
that he apparently thought was important.  Based on this 
specific information and evidence that he discussed, Dr. D.R. 
arrived at a persuasive opinion that has support in the 
record.  Along these lines, the irrelevancy of the statements 
regarding the symptoms that the Veteran experienced during 
and ever since military service is consistent with Dr. D.R.'s 
opinion.  Given the diagnosis of PBC and Dr. D.R.'s statement 
concerning the likelihood of its onset and the years that the 
disease progresses to cirrhosis, symptoms from many years 
earlier (when the Veteran was under the age of 30 and over 20 
years prior to when cirrhosis was found) would logically have 
little importance.  In light of the Board's findings based on 
the evidence of record, and in particular Dr. D.R.'s opinion, 
service connection is not warranted for the cause of the 
Veteran's death.

The appellant's representative contends that the claim should 
be found to be substantiated in light of the opinions from 
Dr. J.J.M. and Dr. M.S. (and Dr. D.J.P.) linking the 
Veteran's liver disorder to his military service.  In regards 
to Dr. D.J.P, the Board notes that he did not link the 
Veteran's liver disorder to military service as he was 
providing an opinion in the context of the Veteran's worker's 
compensation claim whereby the Veteran was attempting to link 
his liver disease to post-service employment conditions.  
Instead, Dr. D.J.P.'s April 1990 opinion is supportive of Dr 
D.R.'s opinion from nearly twenty years later.  Dr. D.J.P. 
determined that there was an 80 to 95 percent probability 
that the Veteran had PBC with an unknown etiology.  This 
finding is similar to Dr. D.R.'s finding who appeared to 
raise the probability to 95 percent.  Dr. D.J.P. did leave 
open the possibility for viral hepatitis, presumably no 
greater than a 5 to 20 percent chance.  Notably, he indicated 
that a hepatitis C (non-A, non-B) screen would be helpful in 
that regard but none was available at that time.  
Significantly, a hepatitis C screen was available several 
years later and the Veteran tested negative for hepatitis A, 
B, and C.

The Board does not accord substantial evidentiary value to 
the several opinions provided by Dr. J.J.M.  Although the 
opinions are relevant in the sense that they pertain to the 
salient questions, the Board finds the opinions to be, as a 
whole, equivocal as to the Veteran's type of liver disorder 
and as to its origin.  As noted previously, Dr. J.J.M. was 
the Veteran's treating physician for many years beginning in 
1981.  When Dr. J.J.M. first addressed the etiology of the 
Veteran's liver disorder in 1988 and 1989 in connection with 
the worker's compensation claim, he linked the liver disorder 
and elevated liver enzymes to chemical exposure at the 
Veteran's place of employment.  In September 1992, Dr. J.J.M. 
found that the liver disorder was not of an infectious nature 
and he thought it was in fact PBC.  At that time, based on 
much of the same evidence that he had before him when he 
linked the liver disorder to chemical exposure, Dr. J.J.M. 
thought that the liver disorder was possibly or could be 
related to radiation exposure during military service.  In 
contrast, the first letter suggested that the Veteran had 
hepatitis that was related to a viral-like syndrome.  Dr. 
J.J.M. specifically pointed to a post-service onset date of 
1959.  In turn, the second letter from August 2005 put the 
onset date several years earlier during the Veteran's 
military service.  Interestingly, Dr. J.J.M. did not refer to 
any of the actual service treatment records until it was 
recognized that 1959 was not part of the Veteran's service 
dates.  Given that Dr. J.J.M. has considered the Veteran's 
liver disorder to be a toxic hepatitis, an infectious 
hepatitis, and PBC, and that he has attributed the liver 
disorder to post-service chemical exposure, radiation 
exposure, a time period over five years after military 
service, and a time period during military service, the Board 
does not find the opinions persuasive as to the actual 
circumstances surrounding the Veteran's liver disorder and 
his death.  Thus, the opinions do not contain sufficient 
evidence by which to substantiate the claim.

The Board also does not consider the January 1994 opinion 
from Dr. M.S. sufficient evidence by which to substantiate 
the claim.  Dr. M.S. does not address PBC-the most likely 
diagnosis suggested by the other medical evidence of record.  
Thus, the opinion is incomplete in that regard.  
Additionally, Dr. D.R. (and Dr. D.J.P. at an earlier time) 
relied on positive laboratory test results that are over 95 
percent specific to PBC.  This is more definitive and 
persuasive than Dr. M.S.'s opinion that the Veteran developed 
hepatitis B in Korea despite negative test results for 
hepatitis B.

The Board does not consider the lay testimony provided by the 
Veteran and the appellant with respect to the symptoms 
(abdominal pain, nausea, vomiting, and diarrhea) that the 
Veteran experienced during and after military service to be 
particularly probative given Dr. D.R.'s opinion regarding the 
onset of PBC.  Nevertheless, it appears that Dr. M.S. relied, 
at least in part, on this medical history.  This reliance 
appears to be erroneous because the statements are not 
credible.  These types of symptoms are not documented in the 
service treatment records and are absent from many post-
service treatment records.  To be sure, there are instances 
in the post-service medical record where the symptoms were 
evident such as the November 1959 treatment for peptic ulcer 
disease and the symptoms leading up to the Veteran's 
gallbladder removal in March 1970.  However, those types of 
symptoms were additionally not reported, were denied, or were 
not found on examination.  Here, the Board is not making a 
credibility determination based on lay statements that are 
unaccompanied by contemporaneous medical evidence in several 
instances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006).  Instead, the Board is making the 
determination based on the contemporaneous medical evidence 
that is of record where one would expect to find information 
regarding those types of symptoms.  For instance, the medical 
records from 1955 contained information that the Veteran did 
not have gas, indigestion, nausea, vomiting, diarrhea, 
constipation, jaundice, melena, or hemorrhoids, and 
examination of the abdomen revealed no tenderness or 
rigidity.  This is not the type of evidence one would expect 
in contemporaneous medical evidence if the Veteran continued 
to experience abdominal pain, nausea, vomiting, and diarrhea 
ever since his time in military service.  Consequently, the 
Board does not find the statements concerning that type of 
medical history to be credible.

In addition to a theory of directly linking the Veteran's 
liver disorder to his military service, service connection 
may be granted on a presumptive basis.  One type of 
presumption pertains to exposure to ionizing radiation.  
However, PBC is not one of the listed diseases specific to 
radiation-exposed veterans.  See 38 C.F.R. § 3.309(d) (2009).  
Liver cancer is one of the presumptive diseases, but it was 
never diagnosed and is actually specifically excluded when 
cirrhosis is indicated.  Even so, in the course of the 
development of the claim, it was not found that the Veteran 
was exposed to ionizing radiation during military service.  
Thus, service connection for the cause of the Veteran's death 
is not warranted under this presumptive theory.  Moreover, 
the Board notes that the evidence does not indicate that 
cirrhosis manifested itself to a compensable degree within 
one year of the Veteran's separation from military service.  
As noted previously, the onset of PBC was likely many years 
after the Veteran was in military service.  Consequently, 
service connection is not warranted for the cause of the 
Veteran's death based on a theory concerning chronic diseases 
subject to presumptive service connection.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the Board finds that the claim 
of service connection for the cause of the Veteran's death 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the greater weight of the evidence is 
against the appellant's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Accrued Benefits

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 (2008).  
While an accrued benefits claim is separate from a veteran's 
claim filed prior to death, the accrued benefits claim is 
derivative of the veteran's claim; thus, an appellant takes 
the veteran's claim as it stood on the date of death, but 
within the limits established by law.  Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse 
to be entitled to accrued benefits, the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

Similar to the analysis of the cause of death claim, the 
evidence does not support an award of service connection for 
a liver disorder on a direct or presumptive basis, for 
accrued benefits purposes.  The appellant representative 
correctly asserts that only the evidence in the claims file 
at the time of the Veteran's death (even if the evidence was 
not physically located in the VA claims folder) is to be 
considered in a claim for accrued benefits.  See 38 C.F.R. 
§ 3.1000(d).  The representative contends that the September 
2009 opinion should not be considered and that the opinions 
from Drs. M.S. and D.J.P contain evidence that was of record 
at the time of the Veteran's death by which to substantiate 
the claim.  As noted in the analysis above, the Board does 
not find that Dr. M.S.'s opinion constitutes evidence by 
which to substantiate a link between a liver disorder and the 
Veteran's military service.  Additionally, Dr. D.J.P.'s 
opinion does not link the Veteran's liver disorder to 
military service.  It also does not stand for the proposition 
that the Veteran had hepatitis.  Instead, as discussed 
previously, it contains findings of PBC with unknown etiology 
in a similar fashion to the opinion that was later provided 
by Dr. D.R.  Because the available evidence at the time of 
the Veteran's death did not show that that the Veteran's PBC 
or any other liver disorder was attributable to his military 
service, service connection is not warranted for a liver 
disorder for the purpose of accrued benefits.


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Service connection for a liver disorder for the purpose of 
accrued benefits is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


